Citation Nr: 1718516	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-16 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected disabilities and/or exposure to herbicide agents. 

2.  Entitlement to service connection for ischemic heart disease, to include as secondary to the service-connected disabilities and/or exposure to herbicide agents.

3.  Entitlement to service connection for carotid artery/peripheral artery disease, to include as secondary to the service-connected disabilities and/or exposure to herbicide agents.

4.  Entitlement to service connection for atrial fibrillation to include as secondary to the service-connected disabilities and/or exposure to herbicide agents.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1964 to April 1966.  The Veteran served in Vietnam and was awarded a Combat Infantryman's Badge.  The Veteran died in May 2016.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his June 2013 VA Form 9 Appeal, the Veteran requested a hearing with the Board.  In a letter dated in March 2016, the Veteran withdrew his request.

As noted, the Veteran died in May 2016.  The appellant, who is his surviving spouse, filed a motion in June 2016 to be substituted for the Veteran in his claim.  In August 2016, the RO granted the motion for substitution.  Therefore, the claims will be considered with the appellant substituted for the Veteran as the claimant.  An eligible person may file a request to be substituted as the appellant for purposes of processing the claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151  (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

The issues on appeal were remanded to the agency of original jurisdiction (AOJ) in April 2016 for additional development.  The AOJ obtained the requested medical opinions which addressed the Board's requests.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

Service connection for the cause of the Veteran's death was granted in a June 2016 rating decision. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era. 

2.  The Veteran had a non-ST elevation myocardial infarction in March 2016 which is ischemic heart disease.  

3.  No disease or chronic symptoms of a heart disorder to include hypertension, atrial fibrillation, and carotid artery/peripheral artery disease were manifested during active service or were continuously manifested in the years after active service.  

4.  A heart disorder to include hypertension, atrial fibrillation, and carotid artery/peripheral artery disease did not manifest to a degree of ten percent within one year of service separation.  

5.  A heart disorder to include hypertension, atrial fibrillation, and carotid artery/peripheral artery disease was diagnosed many years after active service and is not related to disease or injury or other event in active service, and it not caused by or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016). 

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016). 

3.  The criteria for service connection for carotid artery/peripheral artery disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016). 

4.  The criteria for service connection for atrial fibrillation are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided a notice letters to the appellant in November 2010 and January 2011, prior to the initial adjudication of the claims.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records are associated with the claims file.  

VA examinations were conducted in 2011 and 2015 and medical opinions were obtained in 2016 as to whether any current heart disorder manifested in active service or was related to active service or was caused by or aggravated by a service-connected disability.  The VA examinations and medical opinions were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports and medical opinions are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination when the VA examination findings and medical opinions are considered together.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the duties to notify and assist have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  

2.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In this case, cardiovascular disease is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Presumptive service connection on the basis of herbicide exposure is provided for ischemic heart disease and other specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases listed in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) and added Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina, to the list of diseases associated with exposure to certain herbicide agents).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3.  

The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

Ischemic heart disease shall have become manifest to a degree of 10 percent or more any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability. 38 C.F.R. §  3.310 ; Allen v. Brown, 7 Vet. App. 439   (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. §  3.310 (a). 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300 (c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

3.  Analysis

The Veteran argued that his hypertension and carotid artery disease were due to exposure to Agent Orange (herbicides) during service.  In this regard, the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Form DD 214 reflects that the Veteran was in the Republic of Vietnam.  In the alternative, the Veteran contended that the hypertension and carotid artery disease are secondary to the service-connected diabetes mellitus.

Service Connection for Ischemic Heart Disease 

The claim of service connection for ischemic heart disease on a presumptive basis as due to Agent Orange exposure is granted.  The herbicide presumption set forth in 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307 applies since ischemic heart disease is included in the list of enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309 (e).  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran had ischemic heart disease in March 2016.  In the August 2016 VA medical opinion, the VA examiner indicated that the Veteran apparently had a non-ST elevation myocardial infarction in March 2016 at A.S. hospital in Racine, WI.  The A.S. hospital records conform this myocardial infarction.  The February 2011 VA examination report indicates that ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Ischemic heart disease encompasses any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization. 

Based on a careful review of the entire record, the Board finds that service connection for ischemic heart disease is granted.

Service Connection for a Heart Disorder other than Ischemic Heart Disease 

Hypertension, atrial fibrillation, and carotid artery disease are not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. 
§ 3.309(e).  As noted, the February 2011 VA examination report indicates that ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Ischemic heart disease encompasses any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization. Therefore, service connection may not be granted on a presumptive basis.  

However, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Therefore, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether the current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  This determination may include actual exposure to herbicides as opposed to presumed exposure.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's current heart disorder manifested by hypertension, atrial fibrillation, and carotid artery/peripheral artery disease first manifested many years after service separation, and were not caused by or otherwise related to his active military service.  

Review of the record shows that during the Veteran's period of service, there were no findings of symptoms or diagnosis of a heart disorder.  The Veteran did not have a cardiovascular disability upon entrance examination.  The April 1966 separation examination report indicates that examination of the heart and chest was normal.  Chest x-ray was negative.  The Veteran separated from service in April 1966. 

The Veteran reported that hypertension was diagnosed in 1969.  The February 2011 VA examination report indicates that the Veteran stated that hypertension was diagnosed at age 27 and he began taking medication for treatment of hypertension at that time; the VA examiner noted that this would have been approximately in 1969.  The Veteran saw a physician for regular checkups approximately every three months and he took several medications for treatment of hypertension.  His medications for hypertension have not changed since being diagnosed with diabetes. 

The February 2011 VA examination report indicates that the Veteran reported a history of carotid artery disease and peripheral vascular disease.  The VA examiner noted that on June 11, 2003, an ultrasound of the lower extremity arteries showed mild claudication of the left side and moderate to severe claudication on the right.  Aortoiliac disease appears to be present on the right side.  Carotid duplex study performed on July 9, 2003 showed occlusion of the right internal carotid artery and 51-70 percent stenosis of the left internal carotid.  The Veteran reported no treatment specifically directed toward his carotid artery disease/peripheral vascular disease, he has not had any surgical treatment, and he takes no medications for this condition. 

The February 2011 VA examination report indicates that atrial fibrillation was first diagnosed in September 2004 when it was noted that the Veteran's heart rate had been somewhat irregular.  An EKG was done which showed atrial fibrillation with a controlled ventricular response rate.  He was started on Coumadin for anticoagulation therapy.  He tolerated the medication without side effects.  It was noted that he continued to have atrial fibrillation, his ventricular rate was well controlled, and he denied any symptoms including chest pain, dizziness, syncope. 

The Board finds that the weight of the competent and credible evidence establishes that the heart disorder to include hypertension, atrial fibrillation, and carotid artery/peripheral artery disease first manifested many years after active service and is not related to disease or injury or other event in active service.  As noted, service treatment records do not document findings or diagnosis of cardiovascular disease.  

There is no competent evidence of a diagnosis of cardiovascular disorder within one year after service separation in April 1966.  The first clinical evidence of hypertension is 1969, 3 years after service separation.  The first clinical evidence of atrial fibrillation is in 2004 and carotid artery disease and peripheral vascular disease is in 2003, over 30 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a) is not warranted.   

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of cardiovascular disease in service or since service separation.  There is no lay or medical evidence of chronic symptoms hypertension, atrial fibrillation, carotid artery disease or peripheral vascular disease in active service or in the years after service separation.  Hypertension was diagnosed 3 years after service separation but there is no evidence of observable symptoms of hypertension in active service and after service separation up until the time of diagnosis.  The Board finds that the service medical evidence and post service medical evidence show a lack of complaints, treatment, or diagnosis of cardiovascular disease for many years after service.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.  The Board notes that such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The weight of the competent and credible evidence shows that the Veteran's heart disorder to hypertension, atrial fibrillation, carotid artery disease or peripheral vascular disease was not related to injury, disease or other event in active service.  

An August 2016 VA medical opinion was obtained in order to obtain medical evidence as to whether the Veteran's heart disorders were related to active service.  The VA examiner stated that having reviewed the VBMS, Virtual VA, CPRS, VISTA Web, and Vista Imaging Display medical records, it is my professional medical opinion that this veteran's bilateral carotid stenosis less likely as not had its onset in service or is otherwise related to service, to include as due to exposure to herbicides in service.  The VA examiner set forth the rationale for this opinion.  He indicated that the Veteran served in active military service from March 1964 through April 1966.  He served in Vietnam, and Agent Orange exposure is conceded.  The VA examiner stated that a careful review of the Veteran's service treatment records reveals no evidence of carotid artery disease.  Additionally, carotid artery disease is not a disease associated with Agent Orange exposure.  It was noted that the Veteran was diagnosed with type 2 diabetes mellitus in July 2002.  A carotid ultrasound in July 2003 demonstrated occlusion of the right internal carotid artery and an estimated 50-70 percent stenosis of the left internal carotid artery.  A cerebral angiogram in August 2003 confirmed the carotid ultrasound findings.  He was told to quit smoking.  The Veteran had repeat ABIs completed on 09/24/2007 with an ankle-brachial ratio and right ABI 0.94, left 1.01.  Vascular exam by this examiner in April 2015 revealed normal dorsalis pedis and post-tibial pulses.  It was noted that when the VA examiner evaluated this Veteran in April 2015, he denied any symptoms or functional loss related to his carotid artery disease.  He also denied having lower extremity claudication or other peripheral vascular symptoms.  The VA examiner stated that the degree of carotid artery disease noted on the 2003 carotid ultrasound and cerebral angiogram would have taken years to develop, and would pre-date the veteran's diagnosis of type 2 diabetes mellitus the prior year.  There was no permanent aggravation because the Veteran remained asymptomatic related to his bilateral carotid artery stenosis, and there is no mention of carotid artery disease on his Certificate of Death.  The Veteran's Certificate of Death documents that he passed away In May 2016 due to Intrahepatic Cholangiocarcinoma.  The VA examiner opined that the Veteran's carotid artery disease was more likely as not due to his long standing hypertension, hyperlipidemia, and lengthy 35 pack-year smoking history. 

In a September 2016 VA addendum opinion, the VA examiner stated that a careful and thorough review of the mainstream medical research literature does not directly associate carotid artery disease with Agent Orange exposure.  The VA examiner stated: 

Carotid artery disease seems to start when damage occurs to the inner layers of the carotid arteries.  When damage occurs, the body starts a healing process.  The healing may cause plaque to build up where the arteries are damaged.  The plaque in an artery can crack or rupture.  If this happens, blood cell fragments called platelets will stick to the site of the injury and may clump together to form blood clots.  The buildup of plaque or blood clots can severely narrow or block the carotid arteries.  Major factors that contribute to damage include: 

 Smoking. 
High levels of certain fats and cholesterol in the blood. 
High blood pressure. 
High levels of sugar in the blood due to insulin resistance or diabetes.  

The VA examiner indicated that Agent Orange was not on this list and stated that the mainstream medical research literature does not directly associate carotid artery disease with Agent Orange exposure.  The VA examiner cited to his references: http://www.nhlbi.nih.gov/health/health-topics/topics/catd/causes and http://www.publichealth.va.gov/exposures/agentorange/research-studies.asp.  

In the August 2016 VA medical opinion, the VA examiner opined that the Veteran's hypertension was less likely as not had its onset in service or is otherwise related to service, to include as due to exposure to herbicides in service.  The VA examiner set forth the rationale.  He stated that a careful review of the Veteran's service treatment records reveals no evidence of hypertension by VA criteria.  Additionally, hypertension is not a disease directly associated with Agent Orange exposure.  Type 2 diabetes mellitus was diagnosed in July 2002 and the Veteran's history of hypertension, documented prior to 1998, predates his history of diabetes mellitus by many years.  The VA examiner noted that the Veteran's July 2015  BUN, creatinine, and eGFR, and June 2015 random urinary microalbumin/creatinine ratio were all normal.  The VA examiner therefore concluded that the Veteran did not have diabetic nephropathy, and, therefore, he could not have had hypertension caused by or permanently aggravated by diabetic nephropathy or type 2 diabetes mellitus.  The VA examiner indicated that a review of the Veteran's blood pressures were all normal, again revealing no permanent aggravation.  The VA examiner stated that the Veteran's hypertension was more likely as not due to Essential or Primary Hypertension.  

In a September 2016 VA addendum opinion, the VA examiner stated that a careful and thorough review of the mainstream medical research literature does not directly associate hypertension with Agent Orange exposure.  The VA examiner stated that: 

although it has frequently been indicated that the causes of essential hypertension are not known, this is only partially true because we have little information on genetic variations or genes that are overexpressed or under expressed as well as the intermediary phenotypes that they regulate to cause high blood pressure (BP).  A number of factors increase BP, including (1) obesity, (2) insulin resistance, (3) high alcohol intake, (4) high salt intake (in salt-sensitive patients), (5) aging and perhaps (6) sedentary lifestyle, (7) stress, (8) low potassium intake, and (9) low calcium intake.  Several other factors and conditions may play a role in the development of hypertension, including: 

 Smoking.
Being overweight or obese.
Lack of physical activity.
Too much salt in the diet.
Too much alcohol consumption (more than 1 to 2 drinks per day).
Stress.
Older age.
Genetics.
Family history of high blood pressure.
Chronic kidney disease.
Adrenal and thyroid disorders.
Sleep apnea.

The VA examiner noted that Agent Orange is not on this list and indicated that the mainstream medical research literature does not directly associate hypertension with Agent Orange exposure, and because hypertension is so common, it would be nearly impossible to determine whether chemical exposure was the culprit in any one veteran.  The VA examiner cited to the references as follows:  http://circ.ahajournals.org/content/101/3/329.full; http://www.webmd.com/hypertension-high-blood-pressure/guide/blood-pressure-causes#1c; http://www.webmd.com/hypertension-high-blood-pressure/news/20070727/agent-orange-high-bp-may-be-linked; and http://www.publichealth.va.gov/exposures/agentorange/research-studies.asp. 

In the August 2016 VA medical opinion, the VA examiner opined that the Veteran's atrial fibrillation was less likely as not had its onset in service or is otherwise related to service, to include as due to exposure to herbicides in service.  The VA examiner set forth the rationale.  He stated that a careful review of the Veteran's service treatment records reveals no evidence of atrial fibrillation.  The VA examiner further stated that additionally, atrial fibrillation is not a disease directly associated with Agent Orange exposure.  He indicated that the Veteran had a normal (non-ischemic) Dobutamine stress echocardiogram in July 2003 and the Veteran was initially noted to be in atrial fibrillation in September 2004 and no acute or old infarct pattern was present on that EKG.  It was noted that echocardiogram in September 2004 demonstrated normal systolic function of the left and right ventricles, with minor mitral and aortic valve sclerosis, trace insufficiency, and mild left ventricular and left atrial enlargement.  The VA examiner noted that although the Veteran apparently had a non-ST elevation myocardial infarction in March 2016 at All Saints hospital in Racine, WI, his chronic atrial fibrillation predates his ischemic heart disease by more than 10 years.  The VA examiner stated that there are many potential causes of atrial fibrillation: Abnormalities or damage to the heart's structure are the most common cause of atrial fibrillation including: 

 Hypertension. 
Coronary artery disease/myocardial infarction. 
Valvular heart disease. 
Congenital heart defects. 
Hyperthyroidism or other metabolic imbalance. 
Exposure to stimulants, such as medications, caffeine, tobacco or alcohol. 
Sick sinus syndrome. 
Lung diseases. 
Previous heart surgery. 
Viral infections. 
Stress due to pneumonia, surgery or other illnesses. 
Sleep apnea. 

The VA examiner further stated that some people who have atrial fibrillation don't have any heart defects or damage, a condition called lone atrial fibrillation.  In lone atrial fibrillation, the cause is often unclear, and serious complications are rare.  The VA examiner cited to the references as follows: http://www.mayoclinic.org/diseases-conditions/atrial-fibrillationn/symptoms-causes/dxc-201649368; and http://www.publichealth.va.gov/exposures/agentorange/research-studies.asp.  

The weight of the competent and credible evidence of record establishes that the claimed heart disorders other than ischemic heart disease were not related to disease injury or other event in active service including exposure to herbicides.    

The Board notes that the Veteran argued that he was entitled to service connection for the heart disorders under a theory of secondary service connection.  The April 2015 VA examination report indicates that the VA examiner stated that having reviewed the VBMS, CPRS and VISTA Web medical records, and having interviewed and examined this Veteran, it was his professional opinion that this Veteran's bilateral carotid stenosis was less likely as not caused by, a result of, or permanently aggravated beyond normal progression by his service-connected type 2 diabetes mellitus.  The VA examiner set forth his rationale.  He noted that the type 2 diabetes mellitus was diagnosed in July 2002.  A carotid ultrasound on July 2003 demonstrated occlusion of the right internal carotid artery and an estimated 50-70 percent stenosis of the left internal carotid artery.  The VA examiner stated that this degree of carotid artery disease would take years to develop that pre-date the Veteran's diagnosis of type 2 diabetes mellitus.  The VA examiner stated that there has been no permanent aggravation because the Veteran has remained asymptomatic related to his bilateral carotid artery stenosis.  The VA examiner stated that there was no current evidence of lower extremity claudication or peripheral vascular disease.  His most recent ABIs in 2007 were normal, and he had palpable dorsalis pedis and post tibial pulses bilaterally with good capillary filling of the toes of both feet. 

The VA examiner stated that it was his professional opinion that the Veteran's hypertension is less likely as not likely as not caused by, a result of, or permanently aggravated beyond normal progression by diabetic nephropathy or by type 2 diabetes mellitus.  The rationale was that the Veteran's history of hypertension predates his history of diabetes mellitus by many years.  The Veteran's current BUN, creatinine, eGFR, and random urinary microalbumin/creatinine ratio are all normal.  The VA examiner stated that therefore, the Veteran does not have diabetic nephropathy, and, therefore, he cannot have hypertension caused by or permanently aggravated by diabetic nephropathy or type 2 diabetes mellitus. 

The Board finds the VA medical opinions to have great evidentiary weight.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorders, examined the Veteran in 2011 and 2015, and reviewed and cited to the medical research before rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  These standards were met in this case.  As such, the Board finds the VA medical opinions to have great probative weight.

The weight of the competent and credible evidence of record establishes that the claimed heart disorders other than ischemic heart disease to include hypertension, atrial fibrillation, and carotid artery/peripheral artery disease were not caused or aggravated by the service-connected disabilities.  

Accordingly, on this record, the evidence is found to preponderate against the claim for service connection for a heart disorder other than ischemic heart disease on a direct, presumptive, and secondary basis.  Therefore, service connection for a heart disorder other than ischemic heart disease to include hypertension, atrial fibrillation, and carotid artery/peripheral artery disease is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for ischemic heart disease is granted.  

Service connection for heart disorder to include to include hypertension, atrial fibrillation, and carotid artery/peripheral artery disease is denied. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


